Citation Nr: 0415531	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus, status post laminectomy L5-S1 with fusion, 
and status post hemilaminectomy and diskectomy L3-L4, 
currently assigned a 40 percent disability evaluation.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The veteran, who had active service from April 
1968 to March 1972, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran had originally filed his 
claim with the RO in Nashville, Tennessee.  However, in 
February 2002, the RO in Columbia, South Carolina, issued the 
rating decision now on appeal.  In March 2002, the RO in 
Nashville, Tennessee, notified the veteran of the February 
2002 rating decision and subsequently issued the Statement of 
the Case and also certified the veteran's appeal to the 
Board.

The issue of entitlement to total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be discussed in the remand portion 
of this decision.  That issue is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's herniated nucleus pulposus is not 
productive of pronounced interveterbral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

3.  The veteran's herniated nucleus pulposus at L4, L5 is not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

4.  The veteran's herniated nucleus pulposus is not 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a herniated nucleus pulposus have not been met. 
38 U.S.C.A. §§ 1155, 5103, 103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with this claim have notified the veteran of the 
evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons his claim 
was denied.  In addition, the RO sent a letter to the veteran 
in May 2001 that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between the VA and the veteran in obtaining the evidence.  
The Board acknowledges that the veteran was not notified of 
the most recent revisions to the rating schedule for 
evaluating disabilities of the spine that became effective on 
September 23, 2003.  However, the Board finds this to be 
harmless error, as it would not change the outcome of the 
case.  As will be discussed below, the most recent revisions 
retain some of the previous rating criteria and also add the 
requirement of unfavorable ankylosis for an evaluation in 
excess of 40 percent, which the medical evidence does not 
demonstrate in this case.  Thus, notification of these 
revisions would not have affected the decision in this case.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to
substantiate a claim.  In this regard, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his private medical records.  The 
veteran's former employer also submitted lay statements on 
behalf of him, and he was afforded three VA examinations in 
connection with his claim for an increased evaluation.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim for an 
increased evaluation is appropriate.
  

Background and Evidence

A June 1972 rating decision granted service connection for a 
back disorder, status postoperative, laminectomy at L-5, S-1, 
and assigned a 10 percent disability evaluation effective 
from March 28, 1972.  That determination was based on a 
review of service medical records.   Exclusive of all 
temporary total evaluations, a March 1980 rating decision 
increased the disability evaluation to 40 percent effective 
from January 1, 1980.  The veteran was later afforded a VA 
examination in August 1980, and a rating decision dated in 
October 1980 reduced the disability evaluation to 10 percent 
effective from January 1, 1981, which was then confirmed by a 
December 1980 rating decision.  The veteran appealed the 10 
percent disability evaluation to the Board, and a December 
1981 BVA decision denied the veteran's claim for an 
evaluation in excess of 10 percent.  The 10 percent 
disability evaluation was later continued by a November 1983 
rating decision.  A December 1984 BVA decision remanded the 
case for further development, including a VA examination, and 
an October 1985 rating decision subsequently confirmed the 10 
percent disability evaluation.  The case was returned to the 
Board, and a January 1986 BVA decision granted a 20 percent 
evaluation.  A February 1986 rating decision assigned the 20 
percent disability evaluation effective from October 1, 1983.  
A rating decision dated in December 1990 increased the 
disability evaluation to 40 percent effective from July 17, 
1989.  That determination was based on review of private 
medical records as well as on the findings of a VA 
examination.  A September 2000 rating decision continued the 
40 percent disability evaluation, as did the February 2002 
now on appeal.  During the pendency of this appeal, that 40 
percent disability evaluation has remained in effect until 
the present time.

Private medical records dated from May 2000 to August 2000 
document the veteran's treatment for his herniated nucleus 
pulposus.  In August 2000, the veteran was admitted for an 
operation on his herniated nucleus pulposus at the L-3 level.  
After approximately two weeks, he was having some pain in the 
left lower extremity that went down to his knee.  The pain 
began several days earlier, and he had done a lot of walking 
prior to its onset.  He was still wearing a brace, but he was 
not taking any medication.  His leg was also bothering him 
and felt weak.  His knee jerks and ankle jerks were 
symmetrical, he did not have any motor deficit, and his 
straight leg raising was negative.

Private medical records dated from August 2000 to January 
2001 document the veteran's treatment for his back 
disability.  In September 2000, the veteran told his physican 
that 95 percent of his leg pain was gone, but that he was 
still having a lot of pain and soreness in his back.  He had 
negative straight leg raising bilaterally, -3 forward 
bending, and no motor deficit.  His physician believed that 
he was gradually improving.  In October 2000, the veteran 
continued to have quite a bit of pain in his back and left 
hip with occasional pain down into the lower extremities.  He 
still felt as though he had improved since his last visit and 
was walking quite a bit.  The veteran actually felt better 
when he walked, and he was not taking any medications.  He 
was still experiencing soreness, and he had -2 forward 
bending and -1 hyperextension.  Straight leg raising was 1+ 
bilaterally at 60 degrees.  In November 2000, he had back 
pain whenever he was active as well as occasional right lower 
extremity pain.  He had -2 forward bending, and straight leg 
raising was trace/positive at 90 degrees bilaterally.  There 
was no motor deficit.  His physician cleared him to return to 
work, but placed him on medical restrictions, which included 
a 30-pound weight restriction, no repetitive stooping or 
bending, and no pole climbing.  In January 2001, the veteran 
did not have any leg problems, but he was still having a 
considerable amount of low back pain.  He had to take hot 
baths before getting started in the morning.  He was not 
taking any medications.  Straight leg raising was negative, 
and there was no motor deficit.  

The veteran was afforded a VA examination in October 2000 for 
the purpose of evaluating the severity and manifestations of 
his herniated nucleus pulposus.  The veteran told the 
examiner that he had been slow to get back on his feet since 
his last surgical procedure.  He did not have any 
neurological type symptoms or bowel or bladder control 
problems.  A physical examination revealed no distress, and 
he ambulated with a slight flexion of his lumbar spine, which 
was moderately flexural without much pain.  His lower 
extremities had 5/5 strength throughout, and he was fully and 
symmetrically sensate.  He had 2+ and symmetric reflexes, and 
Babinski's were down turning.  The straight leg test was 
negative, and he had no clonus.  An x-ray revealed post 
surgical and degenerative type changes throughout the lumbar 
spine, especially from L3 to S1.  The examiner diagnosed the 
veteran with severe degenerative and post surgical type 
changes in his lumbar spine and commented that his 
examination was normal.  However, due to the to the multiple 
surgeries and x-ray changes, he thought it would be prudent 
to keep him in sedentary type work.  He also noted that the 
veteran was asymptomatic and in a postop period.

A January 2001 memorandum from the veteran's former employer 
related that the veteran had permanent medical restrictions, 
which included no climbing, no repetitive bending or 
stooping, and a 30-pound weightlifting limit.  It was noted 
that these restrictions had the potential to affect the 
veteran's ability to perform the essential functions of his 
position with or without reasonable accommodations.  As a 
result, the veteran was terminated, and he elected to 
exercise his right to receive a termination allowance in a 
lump sum payment.

The veteran's former supervisor submitted a statement in 
March 2001 relating that that he had supervised the veteran 
since October 1992.  He indicated that the veteran had 
suffered from a back disorder during that time period and 
that his condition had worsened to the point that he was no 
longer able to perform his job.  He further stated that the 
veteran had been terminated due to permanent medical 
restrictions.

An April 2001 letter from the Tennessee Department of Labor 
and Workplace Development indicated that the veteran had 
sought work through the agency.  After reviewing his work 
record and medical evidence, a search through job openings 
found nothing that the veteran was capable of doing.  Because 
his back problems prevented him from doing the same type of 
work that he had done in the past, the veteran was considered 
unemployable in that type of work.  In order for the veteran 
to be employable and earn a comparable wage, he would have 
had to have extensive training in a new field.

The veteran was provided another VA examination in June 2001 
for the purpose of evaluating his herniated nucleus pulposus.  
The veteran told the examiner that he experienced pain on a 
daily basis, which he rated on average as a five or six and 
as an eight or nine on a bad day.  He also related that the 
pain tended to be 80 to 90 percent in his back with 10 to 20 
percent radiating down his right leg to his knee.  He had a 
difficult time with forward flexion.  He did not walk with a 
cane, but he did use anti-inflammatories, muscle relaxants, 
and pain medication.  A physical examination revealed no 
acute distress, but he did have some mild antalgic gait 
favoring his right lower extremity.  His thoracic spine had a 
forward flexion of 30 degrees, extension of 5 degrees, and 
right and left bilateral bending at 10 degrees.  His strength 
in the lower extremities was 4+/5 in the quadriceps, 
hamstrings, ankle dorsiflexion, plantar flexion, and left 
extensor hallucis longus.  It was 4+/5 on the right and 5/5 
on the left, and he had a negative straight leg raise.  The 
veteran had difficulty getting out of a chair and had to use 
both hands to elevate himself out of it.  X-rays of the 
lumbar spine revealed a nice solid fusion mass from L4-5 and 
L5-S1 as well as mild to moderate degenerative changes at L3-
L4.  The examiner opined that the veteran had a significant 
problem with his lumbar spine, as evidenced by his multiple 
surgeries and fusion mass.  He also believed that it 
interfered significantly with his normal activities of daily 
living as well as his ability to hold onto a steady job.  His 
significant pain required bed rest and was quite disabling.

In July 2001, the veteran submitted employment information, 
which indicated that he had been separated from his former 
employer due to several permanent medical restrictions.  The 
company could not accommodate such restrictions and was 
unable to place him in an equal or lower level job due to the 
serious degree of the restrictions.  He was separated from 
the company and received termination pay.  He was also 
pension eligible, as he had 36 years of service with the 
company. 

In July 2001, the veteran submitted another statement 
indicating that he had had six back surgeries and that he was 
unable to obtain any type of employment in the past five 
months.  He had a disc problem at L5 and also developed 
trouble at L3, which he believed would eventually require a 
fusion.  He took Celebrex for arthritis and Roxicet for pain.  
He further stated that no company wanted to hire someone with 
his medical background.

The veteran was afforded a VA examination in November 2001 
for the purpose of determining the severity and 
manifestations of his service-connected back disability.  The 
veteran informed the examiner of his medical history and also 
related that he managed his pain with ibuprofen daily and 
Percocet occasionally.  He did not use braces or corsets, but 
he was restricted and could not do anything that required him 
to flex forward or carry a lot of weight.  If he were to do 
these things, he had increasing pain in the low back that 
radiated into his buttocks.  Walking was fairly comfortable, 
but he could not sit for prolonged periods of time.  If he 
did have to sit for a prolonged period of time, he had to 
stand intermittently.  He was most comfortable lying down.  
He did not have any motor or sensory complaints.  

A physical examination revealed no acute distress.  Range of 
motion for the lumbar spine was reported as flexion to 40 
degrees, extension to 10 degrees, and lateral bending in each 
direction to 10 degrees.  The paraspinal musculature was in 
spasm on both sides, which was primarily a guarded spasm and 
would relax as he walked.  The neurologic exam of the lower 
extremities revealed an absent Achilles reflex bilaterally, 
and patellar reflexes were 2+.  There was no clonus or 
atrophy present, and Babinksi was negative.  Strength was 5/5 
for all motor groups with the exception of a left extensor 
hallucis longus, which was 4/5.  The sensory was intact to 
all dermatomes, and he walked with a slightly antalgic gait 
on the right side.  An x-ray of the lumbar spine revealed 
evidence of a laminectomy at L3, L4, and L5 with significant 
narrowing of the L5-S1 and L4-5 disc space and proper 
alignment.  The examiner noted that the veteran had a history 
of extensive back surgery and opined that he was a 
neurosurgical cripple with regard to the motion of his lumbar 
spine.  He did not have any neurologic deficits, but it was 
evident that he had significant limitation of range of motion 
and function secondary to his multiple surgeries in the lower 
lumbar spine.  The examiner further commented that the 
veteran was certainly at risk for progressive stenosis, and 
he did not anticipate that his functional range of motion was 
going to increase a great deal.

The veteran was provided another VA examination in April 2003 
for the purpose of evaluating his herniated nucleus pulposus.  
The veteran told the examiner about his past surgical 
procedures and also stated that he had pain every day as well 
as episodes requiring bed rest, narcotic pain medication, and 
Tylenol.  The pain was exacerbated by sitting and prolonged 
periods of standing, but did seem better with walking.  He 
also had right leg pain, but over 80 percent of the pain was 
in his back.  He denied any loss of strength, numbness, 
tingling, or loss of bowel or bladder function.  The veteran 
further related that this disorder affected his daily 
activities as he continuously had back pain, and he also 
complained of cervical pain.  He denied any trauma or injury, 
but stated that such neck pain began in 1970 after a 
diskogram and myelogram.  He had mild pain in his left arm, 
but there was no loss of strength, numbness, or tingling.

A physical examination revealed that the veteran was not in 
any acute distress and that he had a normal tandem gait.  An 
evaluation of his cervical spine found negative Spurling's.  
His range of motion was recorded as neutral to 45 degrees 
forward flexion, neutral to 30 degrees extension, 80 degrees 
in both directions rotation, and lateral bending of 40 
degrees on both sides.  His cervical spine was nontender to 
palpation.  His muscle strength for the upper right extremity 
was 5/5 for the rotator cuff, deltoid, biceps, triceps, wrist 
flexors, extensors, interosseous, and grip.  Muscle strength 
in the left upper extremity was 5/5 for the rotator cuff and 
deltoid and 4/5 for the biceps, triceps, wrist flexors, 
interosseus, and grip.  He had negative Homans' bilaterally, 
and his bilateral upper extremities were fully sensate.  He 
had 2+ brachioradialis and biceps deep tendon reflexes.  
Sensation was intact to light touch throughout.  Examination 
of the lumbar spine revealed well-healed incisions without 
drainage or erythema.  He had minimal to no tenderness 
centrally or in his sciatic notches bilaterally.  Forward 
flexion was 45 degrees, extension 15 degrees, 80 degrees 
rotation on both sides, and lateral bending 30 degrees each 
side.  Extremes of each of these motions caused the veteran 
little to mild discomfort.  The bilateral lower extremities 
were fully sensate through his sacral nerve roots.  He had 
5/5 strength in hip flexors, hip adduction and abduction, 
quadriceps, hamstrings, extensor hallucis longus, flexor 
hallucis longus, tibilais anterior and posterior.  He had 2+ 
patellar and Achilles deep tendon reflexes, which were equal 
and symmetric bilaterally.  He had no clonus, and his 
straight leg raises were negative bilaterally.  There was no 
atrophy of the bilateral upper or lower extremity muscles.  
X-rays of the lumbar spine revealed what appeared to be facet 
changes, L4-5 degenerative changes, and he had status post 
surgical changes at L4-5 and L5-S1.  The examiner diagnosed 
the veteran with status post lumbar fusion with failed back 
syndrome.  He further commented that the veteran continued to 
have pain and had quite a limited range of motion of his 
lumbar spine consistent with a prior lumbar fusion.  

In an addendum to the April 2003 VA examination report, the 
examiner noted that the veteran had some pain on range of 
motion and stated that it was conceivable that the pain could 
further limit function as described, particularly after being 
on his feet all day.  He did not consider it feasible to 
express any of this in terms of additional limitation of 
motion, as these matters cannot be determined with any degree 
of medical certainty.

In his June 2003 VA Form 9, the veteran stated that his pain 
had increased greatly and that he now had problems with two 
discs.  He also related that he seldom went to the doctor 
unless surgery was needed.  He had suffered with a bad back 
for over 30 years and had come to know what he must do when 
these recurring problems arose.  He believed that termination 
from a job and the fact that no one would hire a person with 
six back surgeries that often cannot show up to work should 
be enough to warrant entitlement to an increased evaluation 
and total disability based upon individual unemployability.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his herniated nucleus pulposus, status post 
laminectomy L5-S1 with fusion, and status post 
hemilaminectomy and diskectomy L3-L4.  More specifically, he 
argues that the current evaluation for his back disorder does 
not accurately reflect the severity of symptomatology 
associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes 
that during the pendency of this appeal, VA issued new 
schedular criteria for rating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became 
effective September 23, 2002.  VA subsequently amended the 
rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  In increased rating cases such as this one, where the 
rating criteria is amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 40 percent evaluation was for 
assignment for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.
  
Under the version of Diagnostic Code 5293 applicable after 
September 23, 2002, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the general formula, a 40 percent evaluation is for 
assignment when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
contemplated for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5293 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an increased evaluation for the 
veteran's herniated nucleus pulposus.  In this regard, the 
Board concludes that the veteran does not have pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Both the October 2000 and 
November 2001 VA examiners noted that the veteran did not 
have any neurologic deficits.  Although the November 2001 VA 
examination did find an absent Achilles reflex bilaterally, 
the veteran denied any numbness or tingling during the April 
2003 VA examination, and the examiner found that the 
bilateral lower extremities were fully sensate though his 
sacral nerve roots.  Further, private medical records dated 
May 2000 to August 2000 noted that the veteran's knee jerks 
and ankle jerks were symmetrical and that he did not have any 
motor deficit.  Thus, the medical evidence of record does not 
establish that the veteran has symptoms compatible with 
sciatic neuropathy, absent ankle jerk, or other neurological 
findings.  Therefore, the veteran has not met the criteria 
for an evaluation in excess of 40 percent under the old 
schedular criteria of Diagnostic Code 5293.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 5293 effective September 23, 
2002, the Board concludes that the veteran is not entitled to 
an increased evaluation for his back disability.  The 
evidence of record does not show the veteran to have 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  Although the veteran told the November 2001 VA 
examiner that he was most comfortable when lying down, he 
also stated that he was comfortable walking and that he had 
to stand intermittently if he was sitting for a prolonged 
period of time.  In fact, the veteran was only restricted 
from climbing poles, repetitive stooping or bending, and 
weightlifting more than 30 pounds.  Further, despite the 
veteran telling the June 2001 and April 2003 VA examiners 
that he had episodes requiring bed rest, the medical evidence 
of record does not show that bed rest was actually prescribed 
as required by the definition of an incapacitating episode 
under VA regulations, and even assuming the veteran was 
prescribed such bed rest, there is no indication that these 
episodes had a total duration of six weeks.  Additionally, 
the evidence of record does not show the veteran to have 
orthopedic and neurologic manifestations that if separately 
evaluated and combined exceed 40 percent.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation under the rating criteria in effect as of 
September 23, 2002.    

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's residuals of a postoperative 
herniated nucleus pulposus.  As previously discussed, the 
veteran does not have incapacitating episodes with a total 
duration of at least six weeks during the past 12 months.  In 
addition, the evidence of record does not indicate that the 
veteran has unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  In this regard, there is no 
medical evidence diagnosing ankylosis of the veteran's spine, 
and there are none of the previously mentioned symptoms 
indicative of unfavorable ankylosis.  As such, the veteran is 
not entitled to an increased evaluation under the revised 
rating schedule that became effective on September 23, 2003.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca, supra.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals 
for Veterans Claims (Court) held that diagnostic codes which 
provide a rating on the basis of loss of range of motion must 
be considered with 38 C.F.R. §§ 4.40, 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  In a December 1997 opinion, VA's General Counsel 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code if the veteran has 
received less than the maximum evaluation under that code.  
VAOPGCPREC 36-97.  However, an increased evaluation is not 
warranted on the basis of functional loss due to pain or 
weakness in the instant case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
diagnostic code and no more.  In this regard, the Board 
observes that the April 2003 VA examiner noted that the 
veteran was not in any acute distress and had a normal tandem 
gait.  In fact, the findings of that examination indicated 
good strength, and the examiner reported that there was no 
atrophy of the bilateral upper and lower extremity muscles.  
Although the Board observes that the addendum to the April 
2003 VA examination report noted that the veteran had some 
pain on motion and that it was conceivable that the pain 
could further limit function as prescribed, the VA examiner 
stated that it was not feasible for him to determine this 
with any degree of certainty.  Further, the Board concludes 
that even assuming the pain did limit the veteran's function, 
such symptomatology is not manifested to a degree that would 
merit an increased evaluation.  Thus, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant a higher evaluation.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the veteran's herniated nucleus pulposus. 

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing that the 
veteran's herniated nucleus pulposus caused marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the assigned 
40 percent disability evaluation.  Nor does his disability 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the requirements for an extra schedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (b) (1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 40 percent for a herniated nucleus 
pulposus, status post laminectomy L5-S1 with fusion, and 
status post hemilaminectomy and diskectomy L3-L4, is denied.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review of the issue of entitlement 
to TDIU for the reasons set forth below.

A review of the claims file reveals that the veteran was 
afforded a VA examination in June 2001, November 2001, and 
April 2003.  However, the Board observes that those 
examinations did not specifically address the issue of TDIU.  
In this regard, the Board notes that none of the examinations 
specifically provided an opinion as to the degree of 
functional impairment the veteran's service-connected 
herniated nucleus pulposus and degenerative disc disease 
produce in his capacity for performing substantially gainful 
employment and whether such employment is possible given the 
severity of the service-connected disabilities.  As discussed 
above, the VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003). Given some evidence of record, such as the 
April 2001 letter from the Tennessee Department of Labor, 
indicating that the veteran is unable to do the same type of 
work he has done in the past because of his back disability 
and that to be employable and earn a comparable wage he would 
have to have extensive training in a new field, the Board 
concludes that a medical opinion should be obtained for the 
purpose of determining whether the veteran is capable of 
securing substantially gainful employment in light of his 
service-connected disabilities.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the claims 
folder to the April 2003 VA examiner 
who conducted the spine examination of 
the veteran, if available.  If that 
examiner is unavailable, the claims 
folder should be referred to another 
suitably qualified VA examiner.  The 
examiner is requested to offer an 
opinion as to the degree of functional 
impairment the veteran's service-
connected herniated nucleus pulposus 
and degenerative disc disease produce 
in his capacity for performing 
substantially gainful employment and 
whether such employment is possible 
given the severity of the service-
connected disabilities. A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent records 
in the veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all 
obligations under the Veterans Claims 
Assistance Act of 2000 have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any applicable legal precedent. 

3.  When the development requested has 
been completed, the claim for a TDIU 
rating should be reviewed by the RO under 
38 C.F.R. § 4.16(b) on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



